Citation Nr: 0943917	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-30 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine, 
status post laminectomy, prior to October 17, 2007.

2.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine, 
status post laminectomy, from October 17, 2007.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for degenerative disc disease of 
the lumbar spine, and assigned a 10 percent evaluation for 
it, effective March 2006.  The Veteran disagreed with the 
assigned rating.  Based on the findings on a Department of 
Veterans Affairs (VA) examination on October 17, 2007, the RO 
increased the evaluation for the Veteran's service-connected 
low back disability to 20 percent, effective the date of the 
examination.  

The issue of entitlement to an initial evaluation in excess 
of 20 percent for degenerative disc disease of the lumbar 
spine, status post laminectomy, from October 17, 2007, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

Prior to October 17, 2007, the Veteran's low back disability 
was manifested by slight limitation of motion, with no 
evidence of muscle spasm, guarding of movement, or 
incapacitating episodes.




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine, 
status post laminectomy, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in a June 2006 letter, issued prior to the 
rating decision on appeal, the VA provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate his claim for service connection, to include 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by 
VA.  A May 2007 letter addressed the Veteran's claim for a 
higher disability rating and advised the Veteran of the 
information and evidence needed to establish a disability 
rating and effective date.  The case was last readjudicated 
in December 2008.

In any event, this claim arises from the initial award of 
service connection for the Veteran's service-connected low 
back disability.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2008).  Thus, because the notice that was provided before 
service connection was granted was sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  In any event, the May 2007 
letter provided the requisite information pertaining to a 
claim for an increased rating, and the statement of the case 
notified the Veteran of the criteria required for a higher 
evaluation.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, the private and VA medical records, the 
reports of VA examinations, statements submitted on behalf of 
the Veteran, and the Veteran's testimony at a hearing before 
the undersigned.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
providing hearing testimony.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Under the General Rating Formula for Diseases and Injuries of 
the Spine a 
50 percent evaluation is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine.  A 40 percent evaluation 
requires evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  A 
20 percent evaluation is warranted where there is evidence of 
forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour, such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees, 
but not greater than 85 degrees; or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237. 

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, may be rated 
separately under an appropriate diagnostic code.  Id. at Note 
(1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id. 
at Note (2); see also 38 C.F.R. § 4.71a, Plate V.)

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 
5237, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes the following ratings are 
indicated:  With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months, a 60 
percent evaluation may be assigned.  With incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months, a 40 percent 
evaluation may be assigned.  With incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months, a 20 percent evaluation may 
be assigned.  With incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months, a 10 percent evaluation may be assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the General Rating 
Formula for Diseases and Injuries of the Spine, whichever 
method results in a higher evaluation for that segment.  Id. 
at Note (2).

The evidence supporting the Veteran's claim includes his 
statements and some of the medical findings of record.  He 
submitted statements from some neighbors which assert that 
the Veteran's condition has increased in severity.

The Board acknowledges that when he was examined by the VA in 
June 2006, the Veteran asserted he had radiating pain from 
his low back to both legs on occasion.  He reported flare-ups 
of pain six times a month.  An examination demonstrated 
limitation of motion of the lumbar spine.  There was some 
tenderness over the sciatic notches of both buttocks and over 
the trochanters.  Deep tendon reflexes were absent at the 
knees, and ankle jerk could not be obtained.  

The evidence against the Veteran's claim includes the 
findings on the June 2006 VA examination.  The Board points 
out that while there was limitation of motion of the lumbar 
spine.  It was not, however, of sufficient extent to warrant 
a higher rating.  At that time, forward flexion was to 70 
degrees; extension was to 25 degrees; lateral bending was to 
20 degrees, bilaterally; and rotation was to 30 degrees, 
bilaterally.  Thus, there is no basis on which a higher 
rating may be assigned.  The Board notes that there is no 
indication in the record that he had any incapacitating 
episodes due to the service-connected low back disability.  
In fact, the Veteran specifically denied that he had been 
advised to stay in bed by a physician.  Thus a rating under 
Diagnostic Code 5243 based on incapacitating episodes is not 
warranted.  

Nor are there sufficient neurological abnormalities to 
warrant a separate evaluation.  In this regard, he had good 
toe and foot strength, was able to walk well on flat 
surfaces, and was able to get up on toes and heels.  Thus, 
mild incomplete paralysis of the lower extremities was not 
shown sufficient to warrant a separate rating.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.

The Board has considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 
4.40 and 4.45 (2009) would warrant a higher rating for the 
low back disability.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997); and DeLuca v. Brown, 8, Vet. App. 202 (1995).  
However, the examiner noted that the examination was 
conducted with consideration of additional loss of motion due 
to fatigue, weakness, lack of endurance and additional loss 
of motion during flare-ups.  Thus, even considering the 
Veteran's complaints of pain, the evidence does not reflect 
that motion is limited to a degree which warrants an 
evaluation greater than the 10 percent currently assigned.  
Accordingly, the 10 percent rating currently assigned 
adequately addresses the subjective complaints and the 
objective findings regarding the Veteran's low back 
disability.  Deluca, 8 Vet. App. 202.  

In sum, the Board concludes that the medical findings on 
examination are of greater probative value than the Veteran's 
allegations regarding the severity of his low back 
disability.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for degenerative 
disc disease of the lumbar spine, status post laminectomy, 
prior to October 17, 2007.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are 
no exceptional or unusual factors with regard to the 
Veteran's low back disability.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluation for that service-
connected disability is inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, and provide for consideration of 
greater disability and symptoms than currently shown by the 
evidence.  Thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An initial evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine, status post 
laminectomy, prior to October 17, 2007, is denied.


REMAND

The Veteran also asserts that a rating in excess of 20 
percent is warranted from October 17, 2007.  The Board 
observes that the October 17, 2007 VA examination 
demonstrated that the limitation of motion of the lumbar 
spine was to a degree warranting the 20 percent rating that 
was assigned.  The examination showed no weakness of the 
lower legs.  

However, recent statements from two private physicians appear 
to show that the Veteran's symptoms may have increased in 
severity.  In this regard, the Board notes that one physician 
asserted in September 2009 that the Veteran had motor 
weakness of the lower extremities.  He related in another 
September 2009 letter that the Veteran's severe low back pain 
radiated into his hips and thighs, and that he had tingling 
numbness in his legs.  He added that the Veteran had an 
antalgic gait with left foot drop.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his low back 
disability since 2007.  After securing 
the necessary authorizations for release 
of this information, the RO/AMC should 
seek to obtain copies of all treatment 
records referred to by the Veteran.

2.  The Veteran should then be afforded a 
VA spine examination, to include 
orthopedic and neurological evaluation, 
to determine the nature and extent of his 
low back disability.  The claims folder 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests should be performed.  

The examiner should document any 
limitation of motion, including any 
limitation of motion due to pain. The 
examiner should also comment on any 
functional impairment due to pain and 
weakness and the pathology associated 
with pain should be described.  In 
addition, the examiner should provide an 
opinion on the degree of any functional 
loss that is likely to result from a 
flare-up of symptoms or on extended use 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to the service-connected 
disability.  The examiner should also 
address any existing neurological 
symptoms related to the Veteran's 
degenerative disc disease.  He/she should 
further indicate whether the Veteran 
suffers from incapacitating episodes 
(requiring bed rest prescribed by a 
physician and treatment by a physician) 
and if so, the duration of such.  The 
examiner is also requested to provide an 
opinion as to the impact of the 
degenerative disc disease of the lumbar 
spine on the Veteran's ability to obtain 
or maintain gainful employment, without 
regard to age.  

3.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


